Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Response to Amendment

This office action is in response to the amendment filed on 07/11/22.  Claims 39 and 40 are cancelled.  Claims 41-48 are added. Claims 1-38 and 41-48 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou et al (US 10079665, “Papasakellariou”).

	Re claim 30, Papasakellariou discloses a UE comprising a processor (figure 2, element 240) and a memory (figure 2, element 260) for identifying that uplink control information is scheduled for transmission via an uplink control transmission that overlaps with one or more scheduled repetitions of an uplink data transmission (column 31, lines 45-48); determining to multiplex the uplink control information on one or more selected repetitions of the repetitions of the uplink data transmission (figure 18, step 1820); multiplexing the uplink control information on the one or more selected repetitions (figure 18, step 1820); and transmitting the uplink control information (figure 18, step 1840).	
	
Allowable Subject Matter

Claims 1-29, 31-34 and 41-48 are allowed. 
Claims 35-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Applicant's arguments filed on 07/11/2022 have been fully considered and claim 15 is allowed since the prior art of record fails to disclose determining to multiplex uplink control information on one or more selected repetitions of one or more scheduled repetitions of an uplink data transmission based on a capacity of the one or more selected repetitions.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467